UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 13-3198

                            UNITED STATES OF AMERICA

                                             v.

                                  JOEL DIAZ-HINIRIO,
                                              Appellant

                             (D.V.I. No. 3-11-cr-00035-002)


Present: CHAGARES, JORDAN and SHWARTZ, Circuit Judges


                                 JUDGMENT ORDER


       Joel Diaz-Hinirio pleaded guilty to violations of the federal drug and firearms

laws, but preserved his right to appeal the District Court’s order that denied his motions

to suppress the evidence seized from a premises, his identification, and his statements to

law enforcement.1


       The District Court heard testimony from law enforcement witnesses and Diaz-

Hinirio. In addition, the District Court had before it other evidence, including

photographs and the affidavit submitted in support of the search warrant ultimately


       1
        Diaz Hinirio also sought to appeal the denial of his motions to withdraw his guilty
plea and to dismiss based upon a violation of the Speedy Trial Act as well as his
sentence. He knowingly and voluntarily entered a waiver of his right to appeal all issues
other than the suppression issues. Because he entered an enforceable appellate waiver,
we conclude that he has waived his right to appeal the rulings on those issues. United
States v. Wilson, 707 F.3d 412, 414 (3d Cir. 2013).
obtained for the premises. Based upon this evidence, the District Court denied the

motions. Factual issues were involved in deciding the motion. The District Court,

however, did not state the factual basis for its order denying the motions to suppress as

required under Fed. R. Crim. P. 12 (d). Among other things, the District Court made no

findings concerning whether Diaz-Hinirio had a privacy interest in the location searched

or provide the facts that it found supported its conclusion that the initial search of the

premises was permissible under an exception to a warrant requirement, such as common

authority.


       As a result, we will remand for the District Court to “state its essential findings for

the record” as required by Rule 12(d).




                                                   By the Court,

                                                   s/Patty Shwartz
                                                   Circuit Judge



       Attest:


       s/Marcia M. Waldron,
       Clerk




       Dated: December 11, 2014